DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-14 and 16 recites the limitation "said covering members".  There is insufficient antecedent basis for this limitation in the claims.
Claim 12 recited the limitation, “wherein said covering members are releasably attached to said slider members”, which is vague and indefinite. It is unclear how the covering members are releasably attached to both sliders. From the drawings it appears the covering members are releasably attached only to the top slider member (400), and the bottom slider member indirectly affects the cover members when slid vertically, as described on page 6, [0032] of the instant disclosure. Therefore, for the purposes of examination the examiner will interpret the limitation as the covering member releasably attached to one slider member.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites the limitation “is a bottom slider member, having each arm member has” in line 2. The examiner recommends changing to read “is a bottom slider member, each arm member has”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIM SUN BAE et al. (KR 101656449 B1; hereinafter Gim).
Regarding claim 1 Gim teaches:
A device for covering and protecting plants. (See Fig. 4 #1) ; [0008]
Comprising: a vertical support member. (See Fig. 1  #10); [0017]
And at least one arm member. (See Fig. 1 #60); [0025]
A slider member which slides only vertically along the vertical support member. (See Fig. 1 #30); [0021]
Wherein said arm members are connected to said slider members allowing said arm members to rotate in relation to said slider member. [0021]
And wherein said slider members are connected to said vertical support member. [0020]
Gim does not explicitly teach where the lower slider member (not numbered in the drawings, but structurally the same to Fig. 1 #30) slides vertically along the vertical support member. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the lower slider member of Gim to slide vertically along the vertical support member, the results being predictable, since both the upper and lower slider members are structurally the same. Gim teaches that the upper slider member (30) adjusts the angle of the device by sliding vertically along the pole (10). One of ordinary skill would have had the capability to slide the lower slider member with similar results. See [0021].
Furthermore, both slider members would slide only vertically along the vertical support member since the structure of the vertical pole prevents the sliders from lateral movement.
Regarding claim 2 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Fastening holes. [0021]
Gim does not teach where the vertical support member is comprised of slots running at least a portion of the length. It would have been an obvious substitute of functional equivalent to substitute the holes of Gim for slots since a simple substitution of one known element for another would obtain predictable results and applicant states within the specification page 5, [0025] that either holes or slots may be used.
Regarding claim 3 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Wherein said vertical support member is further comprised of holes running at least a portion of the length to allow the slider members to retain a fixed position on the vertical support member. (See Fig. 1 #11, 30); [0021]
Regarding claims 4-5 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Wherein said vertical support member is configured on the bottom end to be placed into or on the ground or soil allowing the device to remain upright. (See Fig. 1 #20); [0019]
Wherein said vertical support member is configured on the bottom end to terminate in a spike to be placed into or on the ground or soil allowing the device to remain upright. (See Fig. 1 #20); [0019]
Claims 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gim in view of (Hermanson; Terry et al.US 20080163912 A1; hereinafter Hermanson).
Regarding claims 6-8 Gim, as shown above, discloses all of the limitations of claim 1. Gim does not teach. Hermanson teaches:
Said arm member is comprised of an upper arm member and a lower arm member which connect to each other at their distal ends. (See Fig. 5a #105, 106, 108, 109, 117); [0047]; [0051]
A cap member for each arm member connecting the upper arm member and the lower arm member. (See Fig. 5a #108, 109, 117); [0047]; [0051]
Where said cap member is comprised of a hinge allowing the upper arm member and the lower arm member to rotate in relation to each other. (See Fig. 5a #108, 109, 117); [0047]; [0051]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the upper and lower arm member of Gim to be connected to each other at their distal ends, as disclosed by Hermanson, in order to gain the advantages of easily replacing damaged parts [0014].
Regarding claim 9 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 8. Gim further teaches:
Further comprised of at least one covering member. (See Fig. 5 #100); [0028]
Regarding claim 10 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 9. Gim does not teach. Hermanson teaches:
Wherein said covering member is releasably attached to the cap member. (See Fig. 4, 5a #107, 108, 109, 117); [0054]
 It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified plant protection device of Gim to have a covering member releasably attached to the cap member, as disclosed by Hermanson, in order to gain the advantages of easily replacing damaged parts [0014].
Regarding claim 11 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 9. Gim further teaches:
Covering member is releasably attached to the arm members. (See Fig. 4 #100 where vinyl is covering arms); [0028]
Regarding claim 12 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 9. Gim does not teach. Hermanson teaches:
Wherein said covering member is releasably attached to a slider member. (See Figs. 4, 5A #107, 113); [0054], [0055]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified plant protection device of Gim to have a covering member releasably attached to the cap member, as disclosed by Hermanson, in order to gain the advantages of enhancing aesthetics [0055].
Regarding claim 13 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 9. Gim does not teach. Hermanson teaches:
Wherein said covering member is releasably attached to said vertical support member. (See Fig. 4 #107); [0054], [0055]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified plant protection device of Gim to have a covering member releasably attached to the cap member, as disclosed by Hermanson, in order to gain the advantages of easily raising or lowering the canopy irrespective of the pole.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gim in view of Hermanson, further in view of MUMMERT; Scott A. (US 20180283038 A1; hereinafter Mummert).
Regarding claim 14 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claims 9. Gim in view of Hermanson does not teach. Mummert teaches:
Covering members are a top side covering member, a left side covering member, a right side covering member, a back side covering member, and a front side covering member. (See Fig. 14 #168, 178); [0046]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the covering member of Gim and Hermanson, to incorporate the teachings of Mummert, in order to gain the advantages of enhanced protection from the elements.
Regarding claim 15 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claim 8. Gim further teaches:
Further configured where one slider member is a top slider member and the other slider member is a bottom slider member, having each arm member has its upper arm member connected to the top slider member and the lower arm member is connected to the bottom slider member. (See Fig. 1 #30, 50, 60); [0022]
Regarding claim 16 Gim, in view of Hermanson, as shown above, discloses all of the limitations of claims 15. Gim in view of Hermanson does not teach. Mummert teaches:
Covering members are a top side covering member, a left side covering member, a right side covering member, a back side covering member, and a front side covering member. (See Fig. 14 #168, 178); [0046]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the covering member of Gim and Hermanson, to incorporate the teachings of Mummert, in order to gain the advantages of enhanced protection from the elements.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Gim does not function as a single-frame device to cover a crop, whereas applicant’s device acts as a single stand-alone device for covering and protecting plants, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least four arm members) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argued that Gim uses a thread connection rather than a sliding member. This is not found persuasive. The feature which the examiner has relied upon (30) slides up and down a vertical pole, see [0021] of Gim. In fact, the threaded height adjustment via screw member (40) can be eliminated, and the device can be slidably adjusted and secured via a plurality of fastening holes formed on the pole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644           

/MONICA L PERRY/Primary Examiner, Art Unit 3644